DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “energy storage means” in claims 9 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "the threshold energy" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as “a threshold energy.” Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (2019/0154381).
In reference to claim 1, Goldstein discloses a launcher and projectile system, the system comprising: 
a launcher (figure 2 makes clear that a launcher, e.g., a firearm, forms part of the system; at least paragraph 36, “firearm”)
a lethal projectile (paragraphs 44-45, projectile, i.e., bullet; paragraph 6, last sentence), 
said projectile comprising a housing, a control circuit, and an energizable energy storage means (paragraphs 35 and 41, esp. 41), 
wherein, after launch of said projectile, said projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening created therein (paragraph 44-46, “secondary charge…fragmentation”).
In reference to claim 3, Goldstein discloses the claimed invention (paragraphs 45 and 46, “secondary charge”).
In reference to claim 4, Goldstein discloses the claimed invention (paragraphs 31, 40, and 41 make clear that a trigger pull results in detonation of the propellant in the ammunition cartridge, which subsequently fires the projectile and energizes a capacitor in the projectile to a level sufficient for operating the control circuit).
In reference to claim 5, Goldstein discloses the claimed invention (at least paragraph 50, “Bluetooth” or “RFID communication”).
In reference to claim 6, Goldstein discloses the claimed invention (paragraph 89, “Smart Magazine”).
In reference to claim 7, Goldstein discloses the claimed invention (paragraph 89; figure 3, magazine).
In reference to claim 8, Goldstein discloses the claimed invention (paragraphs 29, 31, 40, and 41 disclose that contact of the firing pin, i.e., a part of the bolt, as shown in figure 2, with the ammunition cartridge causes detonation of the propellant in the cartridge, which subsequently fires the projectile and energizes a capacitor in the projectile to a level sufficient for operating the control circuit).
In reference to claim 9, Goldstein discloses the claimed invention (paragraph 41).
In reference to claim 10, Goldstein discloses the claimed invention (paragraph 46).
In reference to claim 11, Goldstein discloses the claimed invention, as set forth above in the references to claims 1 and 3.
In reference to claim 12, Goldstein discloses the claimed invention (paragraph 41).
In reference to claim 13, Goldstein discloses the claimed invention (paragraph 89, “Smart Magazine” is a launcher accessory).
In reference to claim 14, Goldstein discloses the claimed invention (paragraphs 45 and 46, esp. 46, which describes a frangible housing, i.e., frangible projectile, containing a payload).
In reference to claim 15, Goldstein discloses the claimed invention (paragraph 48 describes various solutions for the activation of the secondary charge, each of which inherently requires an initiator, e.g. a secondary primer).
In reference to claim 18, Goldstein discloses the claimed invention (paragraph 48, last 3 sentences describe entering GPS coordinates and/or rules into the ammunition, which would inherently require communication of analog or digital data to the control circuit via an external source; such an external source reasonably constitutes a launcher accessory, since it programs ammunition for use with the launcher).
In reference to claim 19, Goldstein discloses the claimed invention, as set forth above in the reference to claim 10.

Claims 1, 2, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziemba et al. (5343795).
In reference to claim 1, Ziemba discloses a launcher and projectile system, the system comprising: 
a launcher (figure 3, combination of all elements except ammunition round 14)
a lethal projectile (ammunition round 14), 
said projectile comprising a housing, a control circuit, and an energizable energy storage means (figure 2, housing 34,36, electronic fuze 12 comprising energizable energy storage means 62 and the control circuit shown in figure 4), 
wherein, after launch of said projectile, said projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening created therein (column 1, lines 61-66, “detonation”).
In reference to claim 2, Ziemba discloses the claimed invention (element 10 of the launcher comprises means to measure distance 20 and/or time 24, 26 and to communicate with the projectile via elements 16 and 28).
In reference to claim 11, Ziembe discloses the claimed invention, as set forth above, further including means for causing said housing to rupture, disintegrate, separate, fragment or otherwise have an opening created, i.e., explosive 44.
In reference to claims 16 and 17, Ziemba discloses at least a switch 82 activated by setback of the projectile (column 5, lines 44-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein or Ziemba in view of Dimke et al. (8640619).
Both Goldstein and Ziemba teach the inclusion of a control circuit in an ammunition projectile, but fail to specifically teach that the control circuit is encased in a potting compound. However, Dimke et al. teaches that it is known to encase projectile-contained control circuitry in a potting compound so as to harden the circuitry against the forces experienced during firing (abstract; figure 2, elements 102 and 106; column 4, lines 54-57). Thus, it would have been obvious to a person of ordinary skill in the art to encase the control circuit of either Goldstein or Ziemba in a potting compound, so as to harden the circuitry against the forces experienced during firing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grassi (7021187), Turner, JR. (2009/0007766), Ang et al. (8393539), Schlegel et al. (5001962), Ziemba (3777665), Ronn et al. (2004/0237825), Templ et al. (2014/0083318), Pedicini et al. (2020/0109931), Schmidt (4649796), Frick (2014/0060297), Frick (2014/0007759), and Dietrich et al. (2012/0012023).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641